Citation Nr: 1401861	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for arthrofibrosis, left knee with total knee replacement, to include as secondary to service connected disabilities.  

2.  Whether there was clear and unmistakable error (CUE) in VA decisions denying service connection for arthrofibrosis, left knee with total knee replacement, to include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Carol Avard, Esq. 


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 

INTRODUCTION

The Veteran had active service in the United States Army from November 1984 to July 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision issued by the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  

The entire claims file was reviewed in this case, to include the portion contained in the electronic "Virtual VA" system.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking to reopen service connection for a left knee disability; however, in argument made before the RO, he alleges clear and unmistakable error (CUE) in prior final RO decisions that denied the claim.  In particular, he asserts CUE in his VA Form 9 dated May 2012 as well as in his Notice of Disagreement (NOD) dated January 2011.  The Veteran asserts that CUE is present in several RO decisions to include, the January 1997, March 2002, and June 2009 decisions, that deny his claim for service connection for his left knee disability.  (There can be no CUE in the June 2009 decision, however, as it is not final.)  

This matter must be remanded so the RO can consider and adjudicate a motion alleging CUE in the first instance.  

CUE is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Even assuming the presence of error, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  See Fugo, 6 Vet. App. at 43-44 (citing Russell v. Principi, 3 Vet. App. 310, 313 (1992)).  The error must be undebatable and of the sort that, had it not been made, would have manifestly changed the outcome at the time it was made.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.

The Court of Appeals for Veterans Claims has offered a three-pronged test to determine whether clear and unmistakable error was present in a prior determination.  The criteria are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions in effect at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Grover v. West, 12 Vet. App. 109, 111-112 (1999); Russell v. Principi, 3 Vet. App. 310 (1992); Fugo, 6 Vet. App. at 43-44.

The Board finds that the issues of CUE and the claim to reopen service connection for arthrofibrosis, left knee with total knee replacement, are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, action on the claim to reopen service connection for arthrofibrosis, left knee with total knee replacement, secondary to service connected right knee, right hip, and right ankle conditions is deferred pending RO adjudication of the Veteran's CUE claim.  

Accordingly, the case is REMANDED to the RO for the following action:

1. Ask the Veteran to submit any argument in support of his motion alleging CUE in prior final RO decisions.  The Veteran is reminded that a motion for CUE must be pled with specificity.  

2. Thereafter, the RO must adjudicate the motion alleging CUE in the January 1997 and March 2002 decisions that denied service connection for the Veteran's left knee disability. 

3. Finally, if additional evidence or argument is submitted related to the claim to reopen service connection for arthrofibrosis, left knee with total knee replacement, issue a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

